United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mill Valley, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1343
Issued: November 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 6, 2016 appellant filed a timely appeal from a December 8, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from December 8, 2015, the date of OWCP’s last decision was
Sunday, June 5, 2016. However, regulations specify that the last day of the period so computed shall be included,
unless it is a Saturday, Sunday, or federal holiday, in which event the period runs to the close of the next business
day, which was June 6, 2016. See 20 C.F.R. § 501.3. Since using June 14, 2016, the date the appeal was received
by the Clerk of the Appellate Boards would result in the loss of appeal rights, the date of the postmark is considered
the date of filing. The date of the U.S. Postal Service postmark is June 6, 2016 rendering the appeal timely filed.
See 20 C.F.R. § 501.3(f)(1).

ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally
related to a December 16, 2014 work incident.
FACTUAL HISTORY
On January 6, 2015 appellant, then a 53-year-old city carrier assistant, filed an
occupational disease claim (Form CA-2) alleging that on December 16, 2014 he sustained an
injury to his right lower rib when he leaned into a hamper to pick up mail. He stopped work on
December 19, 2014.
With his claim, appellant submitted a December 19, 2014 statement explaining that on
December 16, 2014 he was leaning into a hamper to pick up the last parcel of mail for delivery
when he hit his right lower rib on the top wall of the hamper. He noted that he initially thought it
was a light injury but he was still having lower right rib pain several days later.
By letter dated January 15, 2015, OWCP advised appellant of the type of evidence
needed to establish his claim and afforded him 30 days to submit responsive evidence. Appellant
was also instructed to provide clarification as to whether he intended to file an occupational
disease claim or a traumatic injury claim.
OWCP received an undated authorization for examination and/or treatment (Form
CA-16) stamped and issued by the employing establishment. A discharge summary from Marin
General Hospital was also submitted.
In a January 21, 2015 response to an OWCP development questionnaire, appellant
advised that he intended to file a traumatic injury claim.
By decision dated March 5, 2015, OWCP denied appellant’s claim because the evidence
of record did not establish causal relationship.
In a December 19, 2014 report, Dr. Mark Bason-Mitchell, Board-certified in emergency
medicine, advised that appellant complained of rib pain after he fell into a ditch, or something
hard, at work. On examination he noted that appellant was in no acute distress, his abdomen was
soft with no tenderness in the right upper quadrant, and his thorax was tender to palpation in the
midaxillary line on the right. Dr. Bason-Mitchell indicated that a chest x-ray revealed no
infiltrate, no effusion, and mediastinum within normal limits. He noted that an x-ray of the ribs
showed no fracture, no dislocation, and alignment of the ribs within normal limits.
Dr. Bason-Mitchell diagnosed rib contusion.
In a December 19, 2014 diagnostic report, Dr. Adam Nevitt, a Board-certified general
and vascular surgeon, advised that a chest x-ray revealed no acute disease in the chest. He cited
a fall as the reason for the examination.
In a December 19, 2014 doctor’s first report of occupational injury or illness, Dr. BasonMitchell noted that appellant complained of rib pain and diagnosed rib contusion. He checked
the box marked “yes” to indicate that his examination findings were consistent with appellant’s
2

account of the injury and listed the date of injury as December 13, 2014. A December 19, 2014
nursing record was also submitted.
By letter dated March 9, 2015, appellant requested reconsideration. He reiterated that he
hit his right lower rib when he was trying to reach a piece of mail in the bottom of a hamper.
Appellant noted that immediately following the incident he felt pain and could not breathe. He
advised that the pain continued to linger which caused him to lose sleep at night. Appellant
indicated that he had reported the incident to his postmaster, who sent him to the emergency
room. He contended that he was injured at work and diagnosed with a rib contusion.
In a March 13, 2015 statement, appellant again advised that he was injured on
December 16, 2014 at work which was established by emergency room records. He indicated
that he was receiving phone calls from the medical billing department regarding his visit and
noted that he was unable to pay.
By decision dated June 5, 2015, OWCP denied modification of its prior decision.
By letter dated August 31, 2015, appellant again requested reconsideration. He noted that
Dr. Bason-Mitchell’s assertion that he may have fallen into a ditch was a mistake. Appellant
indicated that Dr. Bason-Mitchell’s report established causal relationship because he indicated
that his injuries were consistent with the work-related injury as reported. He advised that he was
submitting a hospital addendum that corrected the date of injury from December 13 to 16, 2014.
A September 3, 2015 addendum to the December 19, 2014 report from
Dr. Bason-Mitchell advised that the initial dictation indicated that the injury occurred on
December 13, 2015. However, he advised that the injury actually occurred on December 16. In
an accompanying August 29, 2015 addendum to the December 19, 2014 report, Dr. BasonMitchell related that his original dictation noted that appellant may have fallen in a ditch. He
advised that this was a mistake and that appellant actually “injured his rib with some type of item
that was hard at work.” Dr. Bason-Mitchell noted that an x-ray showed no signs of significant
injury. He concluded that appellant’s “injuries seemed to be completely consistent with a workrelated injury as he reported.”
By decision dated December 8, 2014, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,3 including that he or she is an “employee” within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.4 The employee must also

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

R.C., 59 ECAB 427 (2008).

3

establish that he sustained an injury in the performance of duty as alleged and that his disability
for work, if any, was causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.6
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
Appellant claimed that he sustained a right rib injury on December 16, 2014 when he
leaned into a hamper of mail. There is no dispute that the hamper incident occurred, as alleged.
However, the medical evidence of record is insufficient to establish a medical condition causally
related to the accepted work incident.
In his initial December 19, 2014 report, Dr. Bason-Mitchell, advised that appellant
complained of rib pain after he fell into a ditch or something hard at work. He diagnosed rib
contusion. In a December 19, 2014 doctor’s first report of occupational injury or illness,
Dr. Bason-Mitchell noted that appellant complained of rib pain and diagnosed rib contusion. He
checked the box marked “yes” to indicate that his examination findings were consistent with
appellant’s account of the injury and listed the date of injury as December 13, 2014. In a
September 3, 2015 addendum, Dr. Bason-Mitchell clarified that the injury actually occurred on
December 16, 2014. In an August 29, 2015 addendum, he related that he had mistakenly
indicated that appellant may have fallen in a ditch. Dr. Bason-Mitchell advised that this was a
mistake and that appellant actually “injured his rib with some type of item that was hard at
work.” He noted that appellant’s “injuries” were “completely consistent with a work-related
injury as he reported.” Although Dr. Bason-Mitchell supported causal relationship and clarified
that injury occurred on December 16, 2014 and that appellant did not fall into a ditch, he does
not indicate a familiarity with how the workplace incident occurred, only noting that appellant
“injured his rib with some type of item that was hard.” He did not address what this hard item
was or how it caused a diagnosed medical condition. Causal relationship is a medical question
that must be established by probative medical opinion from a physician.8 The physician must
5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

T.H., 59 ECAB 388 (2008).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

Jennifer Atkerson, 55 ECAB 317 (2004).

4

accurately describe appellant’s work duties and medically explain the pathophysiological process
by which these duties would have caused or aggravated his condition.9 Dr. Bason-Mitchell’s
reports are of limited probative value as he does not explain how leaning into a hamper at work
caused or aggravated appellant’s diagnosed condition.
Other medical reports of record are of limited probative value as they do not specifically
address whether the December 16, 2014 work incident caused or contributed to a diagnosed
medical condition.10 Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of diminished probative value on the issue of causal relationship.
Consequently, appellant has submitted insufficient medical evidence to establish his
claim.
The Board notes that the employing establishment issued a Form CA-16 authorization for
medical treatment. Where an employing establishment properly executes a CA-16 form, which
authorizes medical treatment as a result an employee’s claim for an employment-related injury,
the CA-16 form creates a contractual obligation, which does not involve the employee directly,
to pay for the cost of the examination or treatment regardless of the action taken on the claim.11
The period for which treatment is authorized by a CA-16 form is limited to 60 days from the date
of issuance, unless terminated earlier by OWCP.12 In this case, it is unclear whether OWCP paid
for the cost of appellant’s examinations or otherwise addressed if the form was properly
executed. On return of the case record, OWCP should further address the issue.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to a December 16, 2014 work incident.

9

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket No.
11-237 (issued September 9, 2011).
10

See Jaja K. Asaramo, 55 ECAB 200 (2004).

11

A.B., Docket No. 15-1002 (issued August 14, 2015); Tracey P. Spillane, 54 ECAB 608 (2003).

12

20 C.F.R. § 10.300(c).

13

Tracey P. Spillane, supra note 11.

5

ORDER
IT IS HEREBY ORDERED THAT the December 8, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 15, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

